DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5, 6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 5, the claim limitation “…an amplifier configured to amplify clock pulse received at the first clock input terminal and the second clock input terminal.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to Application’s Fig.7, 9, 10, 11-14, there is an amplifier configured to amplify clock pulse received at the first clock input terminal only, not to amplify clock pulse received at the first clock input terminal and the second clock input terminal.
	Regarding claim 6, the claim limitation “The flip-flop structure of claim 6, wherein the amplifier propagates the amplified clock pulse to the first clock output terminal and the first clock output terminal.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because -
(i). the claim 6 is depending on it’s own claim, which is improper; and 
(ii). the second underlined portion of the claim limitation “the first clock output terminal and the first clock output terminal” is unclear due to overlapping claim term. 
For this office action, the Examiner assumes claim 6 depends on claim 5.
Regarding claim 15, the claim limitation “The circuit of claim 1, each of the first flip-flop and the second flip-flop comprises a single bit flip-flop of a multi-bit flip-flop.” is not clear because there is insufficient antecedent basis for the claim limitation “the first flip-flop” and “the second flip-flop”. Is the claim 15 supposed to be depending on claim 8? If so, the claim should clearly define. 
For this office action, the Examiner assumes claim 15 depends on claim 8.
Regarding claim 16, the claim limitation “The circuit of claim 1, the first flip-flop…” is not clear because there is insufficient antecedent basis for the claim limitation “the first flip-flop”. Is the claim 16 supposed to be depending on claim 8? If so, the claim should clearly define.
For this office action, the Examiner assumes claim 16 depends on claim 8.
	Regarding claim 17, the claim limitation “…comprising a clock input terminal…. the first clock input terminal…..wherein first border of the first flip-flop…. connecting the first clock output terminal of the first clock with a clock input terminal of the second flip-flop.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the first underlined portion of the claim limitation “a clock input terminal” should be “a first clock input terminal” since later part of the claim uses “first clock input terminal” instead of “clock input terminal”; 
(ii). the second underlined portion of the claim limitation “wherein first border” should be “wherein the first border” according to antecedent basis requirement; and
(iii). the third underlined portion of the claim limitation “the first clock” should be “the first flip-flop” according to application’s Fig.10-14. 
	Dependent claims 18-20 are also rejected at least the same reason as rejected independent claim 17 as stated above because the dependent claims 18-20 are depending on the rejected independent claim 17.
Regarding claim 18, the claim limitation “…connecting the first clock output terminal of the first clock with a clock input terminal of the third flip-flop.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the underlined portion of the claim limitation “the first clock output terminal of the first clock” should be “the second clock output terminal of the first flip-flop” according to application’s Fig.12. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8-10 of U.S. Patent No. 11,095,272. Although the claims at issue are not identical, they are not patentably distinct from each other because – 
(i). the claim limitation of claim 8 is anticipated in the patented claim 1; 
(ii). the claim limitation of claim 9 is anticipated in the patented claims 1 and 3;
(iii). the claim limitation of claim 10 is anticipated in or obvious over the patented claims 1 and 3;
(iv). the claim limitation of claim 11 is anticipated in the patented claims 1 and 4;
(v). the claim limitation of claim 12 is anticipated in the patented claims 1, 3 and 8;
(vi). the claim limitation of claim 13 is anticipated in the patented claims 1, 3, 8 and 9; and
(vii). The claim limitation of claim 14 is anticipated in the patented claims 1, 3, 8 and 10.

6.	Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,095,272 in view of Kamal (2016/0233853).
Regarding claim 15, the patented claim 1 discloses the first flip-flop and the second flip-flop. 
The patented claim 1 doesn’t explicitly disclose each of the first flip-flop and the second flip-flop comprises a single bit flip-flop of a multi-bit flip-flop.
Kamal discloses an example of each of the first flip-flop (120 in Fig.1) and the second flip-flop (130) comprises a single bit flip-flop of a multi-bit flip-flop (100; ¶ 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Kamal to provide each of the first flip-flop and the second flip-flop comprises a single bit flip-flop of a multi-bit flip-flop. The suggestion/motivation would have been to provide multi-bit flip flop circuit as taught by Kamal.
Regarding claim 16, the patented claim 1 discloses the first flip-flop includes a third border perpendicular to the first border and the second border. 
The patented claim 1 doesn’t explicitly disclose the first flip-flop further comprises a fourth border, the third border is opposite and parallel to the fourth border, and wherein each of the third border and the fourth border are perpendicular to each of the first border and the second border. 
	Kamal discloses an example of a rectangular shaped flip-flop (for example 120 in Fig.1) further comprises a third border and a fourth border, the third border is opposite and parallel to the fourth border, and wherein each of the third border and the fourth border are perpendicular to each of the first border and the second border (120 in Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Kamal to provide the first flip-flop further comprises a fourth border, the third border is opposite and parallel to the fourth border, and wherein each of the third border and the fourth border are perpendicular to each of the first border and the second border. The suggestion/motivation would have been to support the fourth border of the first flip-flop.

7.	Claims 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 20 of U.S. Patent No. 11,095,272. Although the claims at issue are not identical, they are not patentably distinct from each other because – 
(i). the claim limitation of claim 17 is anticipated in the patented claim 14; and 
(ii). the claim limitation of claim 20 is anticipated in the patented claims 14, 15 and 17.

8.	Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8-10 of U.S. Patent No. 11,095,272. Although the claims at issue are not identical, they are not patentably distinct from each other because – 
(i). the claim limitation of claim 17 is obvious over the patented claim 1; 
(ii). the claim limitation of claim 18 is obvious over the patented claims 1 and 5;
(iii). the claim limitation of claim 19 is obvious over the patented claims 1 and 3; and 
(iv). the claim limitation of claim 20 is obvious over the patented claims 1 and 8-10. 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 8, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusu et al. (5,208,764) (“Rusu”).
Regarding claim 8, Rusu discloses a circuit (Figs.2 and 4, please refer to the whole reference for detailed) comprising: a first flip-flop (the first flip flop 35, which directly attached to 32 in Fig.4, please refer to the Fig.4 with the Examiner’s notes below) comprising: a first clock input terminal (first clock input terminal of the first flip-flop) positioned so as to extend to a first border of the first flip-flop; and a first clock output terminal (first clock output terminal of the first flip-flop) positioned so as to extend to a second border of the first flip-flop, wherein the second border of the first flip-flop is parallel and opposite to the first border of the first flip-flop; and a second flip-flop (another flip flop 35 which is directly connected to the previous first flip flop in Fig. 4) comprising: a second clock input terminal (second clock input terminal of the second flip-flop) positioned so as to extend to a first border of the second flip-flop, wherein the first border of the second flip-flop abuts the second border of the first flip-flop, and wherein the second clock input terminal (second clock output terminal of the second flip-flop) is connected to the first clock output terminal; and a second clock output terminal positioned so as to extend to a second border of the second flip-flop, wherein the second border of the second flip-flop is parallel and opposite to the first border of the second flip-flop.

    PNG
    media_image1.png
    447
    716
    media_image1.png
    Greyscale


Regarding claim 11, Rusu discloses the second border of the first flip-flop is a bottom border and the first border of the first flip-flop is a top border (which is depending on how to position the flip flop, if the flip flop is rotated 90 degree to the right over the Fig.4 above to position vertically and then there would be the second border of the first flip-flop is a bottom border and the first border of the first flip-flop is a top border).
Regarding claim 16 (as best understood), Rusu discloses the first flip-flop (the first flip flop 35, which directly attached to 32 in Fig.4, please refer to the Fig.4 with the Examiner’s notes in claim 8 above) further comprises a third border and a fourth border, wherein the third border is opposite and parallel to the fourth border, and wherein each of the third border and the fourth border are perpendicular to each of the first border and the second border (Fig.4).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rusu et al. (5,208,764) (“Rusu”) in view of Sekine et al. (2008/0218235) (“Sekine”).
Regarding claim 9, Rusu is used to rejected claim 8 above.
Rusu discloses the first flip-flop comprises the first clock input terminal connected to the first clock output terminal (please refer to Fig.4 with the Examiner’s notes in claim 8 above); and a buffer amplifier (32 in Fig.4) is provided at the first clock input terminal of the first flip-flop.
Rusu doesn’t explicitly disclose the first flip-flop comprises an amplifier having an input connected to the first clock input terminal and an output connected to the first clock output terminal.
Sekine discloses a flip-flop (10 in Fig.2 (or) 20 in Fig.3 or 4) comprises a buffer (40 in Fig.2 (or) 50 in Fig.3 or 4) having an input connected to the first clock input terminal (terminal which receives CLK) and an output provides a clock signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Sekine to provide the first flip-flop comprises an amplifier having an input connected to the first clock input terminal and an output connected to the first clock output terminal by providing a buffer amplifier inside the flip-flop. The suggestion/motivation would have been to provide a buffer amplifier in the flip-flop to reduce number of separate components while providing a desired level of clock signal.  
Regarding claim 10, Rusu is used to rejected claims 8 and 9 above.
Rusu discloses the first flip-flop comprises the first clock input terminal connected to the first clock output terminal (please refer to Fig.4 with the Examiner’s notes in claim 8 above); and a buffer amplifier (32 in Fig.4) is configured to amplify clock pulse (30) and is provided at the first clock input terminal of the first flip-flop.
	Rusu doesn’t explicitly disclose the amplifier is configured to amplify clock pulse received at the first clock input terminal and propagate the amplified clock pulse to the first clock output terminal.
Sekine discloses the flip-flop comprises a buffer as explained in claim 9 above. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Sekine to provide the amplifier is configured to amplify clock pulse received at the first clock input terminal and propagate the amplified clock pulse to the first clock output terminal. The suggestion/motivation would have been to provide a buffer amplifier in the flip-flop to reduce number of separate components while providing a desired level of clock signal.  

14.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rusu et al. (5,208,764) (“Rusu”) in view of Djaja et al. (8,076,965) (“Djaja”).
	Regarding claim 12, Rusu is used to reject claim 8 above.
	Rusu doesn’t explicitly disclose wherein at least one of the first flip-flop and the second flip-flop is a Standard Threshold Voltage (SVT) device.
	Djaja discloses an example of a flip flop with standard threshold voltage device (for example 254 in Fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Djaja to provide at least one of the first flip-flop and the second flip-flop is a Standard Threshold Voltage (SVT) device. The suggestion/motivation would have been to adjust threshold voltage device of the flip flops to reduce power consumption due to leakage current.
Regarding claim 13, Rusu is used to reject claim 8 above.
	Rusu doesn’t explicitly disclose wherein at least one of the first flip-flop and the second flip-flop is a Low Threshold Voltage (LVT) device.
Djaja discloses an example of a flip flop with a Low Threshold Voltage (LVT) device (252 and 256 in Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Djaja to provide wherein at least one of the first flip-flop and the second flip-flop is a Low Threshold Voltage (LVT) device. The suggestion/motivation would have been to adjust threshold voltage device of the flip flops to reduce power consumption due to leakage current.
Regarding claim 14, Rusu is used to reject claim 8 above.
Rusu doesn’t explicitly disclose wherein at least one of the first flip-flop and the second flip-flop is an Ultra Low Threshold Voltage (ULVT) device.
Djaja discloses an example of a flip flop with an Ultra Low Threshold Voltage (ULVT) device (252 and 256 in Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Djaja to provide wherein at least one of the first flip-flop and the second flip-flop is an Ultra Low Threshold Voltage (ULVT) device. The suggestion/motivation would have been to adjust threshold voltage device of the flip flops to reduce power consumption due to leakage current.

15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rusu et al. (5,208,764) (“Rusu”) in view of Kamal (2016/0233853).
Regarding claim 15 (as best understood), Rusu is used to reject claim 8 above.
	Rusu doesn’t explicitly disclose wherein each of the first flip-flop and the second flip-flop comprises a single bit flip-flop of a multi-bit flip-flop.
Kamal discloses an example of each of the first flip-flop (120 in Fig.1) and the second flip-flop (130) comprises a single bit flip-flop of a multi-bit flip-flop (100; ¶ 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rusu with the teaching of Kamal to provide each of the first flip-flop and the second flip-flop comprises a single bit flip-flop of a multi-bit flip-flop. The suggestion/motivation would have been to provide multi-bit flip flop circuit as taught by Kamal.

Allowable Subject Matter
16.	Claims 1-4 and 7 are allowed.
17.	Claims 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Gupta et al. (6,781,435) (“Gupta”) discloses similar invention as recited in claims 8, 11 and 16.
The reference Soni (8,595,668) discloses similar invention as recited in claims 8, 11 and 16.
The reference Rajagopal et al. (2016/0299524) discloses similar invention as recited in claims 8, 11 and 16.
The reference Vezyrtzis et al. (2018/0367128) discloses similar invention as recited in claims 8, 11 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849